UNITED STATES COURT OF APPEALS
                           for the Fifth Circuit

                   _____________________________________

                                No. 92-3186
                   _____________________________________

                          UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     VERSUS

                                CLINTON HOWARD,

                                                         Defendant-Appellant.

     ______________________________________________________

          Appeal from the United States District Court
              for the Eastern District of Louisiana
     ______________________________________________________
                          (May 10, 1993)

Before POLITZ, Chief Judge, KING AND DUHÉ, Circuit Judges.

DUHÉ, Circuit Judge:

     Appellant, Clinton Howard, appeals his conviction and sentence

imposed after a jury convicted him for possession of cocaine base

with intent to distribute in violation of 21 U.S.C. § 841(a)(1).

We affirm.

                                  Background

     On April 9, 1991, special agents with the Bureau of Alcohol,

Tobacco,     and    Firearms    ("BATF")      received   an     anonymous      call

concerning drug activity at 618 N. Rocheblave St., New Orleans.

The caller relayed information regarding crack cocaine and heroin

trafficking    and    illegal    possession     of   firearms     by    both    the

defendant    and    his   brother,   Wilson    Martin.      A   computer    check

confirmed     the     tip's    information      regarding       prior   criminal
convictions of both men.        A confidential informant was dispatched

to observe the location.        The informant verified drug trafficking

and weapons violations at that address.              A search warrant for 618

Rocheblave was executed by BATF and local law enforcement on April

10, 1991.

      During the search, Appellant Howard arrived at the residence.

BATF Special Agent Riehl approached and questioned him. Riehl also

observed a gold Lincoln Continental with a temporary plate parked

on the street several houses away. The anonymous tip had described

the car as Howard's, and the confidential informant had observed

the car delivering suspected drugs.                Upon question, Howard told

Riehl that he was not driving the Lincoln and that his keys would

not unlock the car.       Riehl, however, requested the keys which did

in fact unlock the Lincoln.        Although initially he did not object

to   Riehl   attempting    to   unlock       the   car,   Howard    denied   agents

permission to search the car.        Rather than search the car at the

scene, Riehl secured the car and obtained a search warrant prior to

conducting a search.      The search was conducted two days later and

revealed approximately six grams of crack cocaine, a scale, and a

temporary license plate issued to Howard.

      In addition to the statements made to Riehl during the search

of 618 N. Rocheblave, Howard contacted the BATF office prior to the

search of his car and made additional statements.                  When he picked

up his vehicle, Howard again made an incriminating statement to

Riehl that he had recently acquired some money and was quitting the

drug business because it was not profitable.                       Howard was not


                                         2
indicted until several days later.

     Howard was indicted for possession with intent to distribute

cocaine base. The district court denied his motion to suppress the

items found in his car and his statements made to Special Agent

Riehl.    The court also denied a motion to dismiss the indictment

based upon the constitutionality of the statute.                    A jury found

Howard guilty.

     In the presentence investigation report, it was determined

that Howard was a career offender under § 4B1.1 of the Sentencing

Guidelines.     Howard objected to this determination, but the judge

adopted the guidelines established in the presentence report.                 The

judge    sentenced   Howard   to    300    months   in    prison,    four   years

supervised release, and a $50 special assessment.              Howard appeals.

                                   Discussion

     I.    Constitutionality of the Statute.             Howard argues that 21

U.S.C. § 841 is unconstitutionally vague because it fails to define

cocaine base.    This Court has upheld the constitutionality of this

statute in United States v. Thomas.1            Howard submits that because

of unusual scientific testimony in his case by the Government's

forensic chemist, the definition of cocaine base and cocaine

hydrochloride are nearly identical, therefore precedent should not

control in light of evidence which fails to distinguish between the




1
   932 F.2d 1085, 1090 (5th Cir. 1991), cert. denied, ---U.S.---,
112 S. Ct. 887 (1992). Thomas distinguishes between cocaine and
cocaine base based on the common usage doctrine. See also United
States v. Butler, No. 92-1328, 1993 WL 97617 (5th Cir. 1993).

                                       3
two drugs.2

     The trial court held the statute constitutional, that the

common usage doctrine articulated in Thomas applied, and that no

other facts peculiar to this case warrant a different result.                  We

agree.

     Howard's argument has been squarely refuted by this and other

circuits.3     This Court has held that cocaine base is a unique

substance     which   has    a     specific    contemporary    common   meaning

sufficient to appraise the defendant of the nature of the charge

against him.    Thomas, 932 F.2d at 1090. Additionally, the forensic

chemist testified that the tests that she ran established that the

substance found in the car was crack cocaine.4

     Howard also claims that the Government chemist's testimony

indicated that the drug found in Howard's car could have been

cocaine, not cocaine base, and therefore, he was entitled to a jury

instruction    for    a   lesser    included    offense.      Federal   Rule   of

Criminal Procedure 31(c) states that a defendant may be found

guilty of a lesser included offense.               Howard argues that under

United States v. Browner,5 he was entitled to a jury instruction on

2
   The government's forensic chemist testified that certain tests
did not distinguish between cocaine and cocaine base.
3
     See, e.g., Thomas, 932 F.2d at 1090; United States v. Van
Hawkins, 899 F.2d 852, 854 (9th Cir. 1990); United States v.
Barnes, 890 F.2d 545, 552 (1st Cir. 1989), cert. denied, 494 U.S.
1019 (1990).
4
   "Crack" cocaine is one type of cocaine base.                Butler, No. 92-
1328, 1993 WL 97617 (5th Cir. 1993).
5
   889 F.2d 549, 550-51 (5th Cir. 1989). This Court held that a
defendant is entitled to jury instruction on a lesser offense when

                                         4
a lesser offense.   He maintains that the elements of possession of

cocaine are a subset of the elements of possession of cocaine base.

Therefore, he argues that the trial court erred in refusing to

instruct the jury that possession with intent to distribute cocaine

was a lesser included offense.     This argument misses the mark.

     The indictment did not track the statute.        It did not charge

possession of a controlled substance.       See 21 U.S.C. § 841 (1988).

It charged possession of cocaine base.       Therefore, if evidence had

been presented that Howard possessed cocaine hydrochloride and not

cocaine base, and if the jury had believed that evidence, then it

would not have convicted.     Because the indictment was narrowly

drawn, Howard was not entitled to any other instruction.

     II. Career Offender. Howard contends that he was incorrectly

classified as a career offender.       He concedes that he has two prior

felony convictions as the guidelines require, however, he claims

that the convictions were invalid for purposes of classification as

a career criminal because he did not enter a valid guilty plea.      He

argues that the record in the state case fails to indicate that he

knowingly waived his right to a trial by jury as required under

Boykin v. Alabama, 395 U.S. 238 (1969).

     In Louisiana state court in 1972, Howard plead guilty to three

armed robberies, and the record indicates that he was advised of

his "constitutional rights" but not specifically that he was



the elements of the lesser offense are a subset of the elements of
the charged offense and evidence at trial is such that the jury
could rationally find defendant guilty of the lesser offense, yet
acquit him of the greater.

                                   5
advised of his right to a trial by jury.        The state later attempted

to prosecute Howard as a multiple offender, but withdrew the

multiple offender bill when Howard contended the priors were

constitutionally insufficient to sustain an enhanced sentence as a

multiple offender.       These convictions were not, however, ruled

constitutionally invalid.        The Louisiana court simply granted the

State's motion to withdraw the bill.           Howard concludes that this

Court should not count the convictions because the state did not

consider the pleas constitutionally valid.

     The district court rejected Howard's contention holding that:

(1) Howard was advised of his constitutional rights, (2) this Court

is not bound by a decision of the state court regarding dismissal

of the multiple offender bill,6 and (3) Howard failed to meet his

burden of proof.     We agree.

     Section 4B1.1 of the Sentencing Guidelines requires that the

defendant   have    at   least   two   prior   convictions   of    either   a

controlled substance offense or a violent crime to be classified as

a career criminal.       U.S.S.G. § 4B1.1 (Nov. 1, 1992).         Sentencing

Guideline § 4A1.2 Commentary, Application Note 6 disallows the use

of invalidated convictions.       Note No. 4 to § 4B1.2 states that the

provisions of § 4A1.2 are applicable to the counting of convictions

under § 4B1.1.     See United States v. Marshall, 910 F.2d 1241, 1245

(5th Cir. 1990), cert. denied, ---U.S.---, 111 S. Ct. 976 (1991).

The burden of proving the constitutional invalidity of a prior

6
  The court concluded that the requirements for a valid conviction
under Louisiana law were more stringent than that required under
Boykin.

                                       6
conviction rests on the defendant.                United States v. Newman, 912
F.2d 1119 (9th Cir. 1990); see U.S.S.G. § 4A1.2, comment. (n.6)

(Nov. 1, 1992); United States v. Canales, 960 F.2d 1311, 1315 (5th

Cir. 1992).

      This court will uphold a sentence unless it was imposed in

violation of law; imposed as a result of an incorrect application

of   the    sentencing     guidelines;       or   outside   the   range   of    the

applicable sentencing guideline and is unreasonable. United States

v. Buenrostro, 868 F.2d 135, 136-37 (5th Cir. 1989), cert. denied,

495 U.S. 923 (1990) (citations omitted).                    Application of the

guidelines is a question of law subject to de novo review.                    United

States v. Garcia, 962 F.2d 479, 480-81 (5th Cir.); cert. denied,

113 S. Ct. 293 (1992).         Factual findings by the trial court are

reviewed     for   clear   error.   Id.           Therefore,   whether    a   prior

conviction is covered under the sentencing guidelines is also

reviewed de novo, while factual matters concerning the prior

conviction are reviewed for clear error.              Newman, 912 F.2d at 1123.

The voluntariness of a guilty plea is a question of law reviewed de

novo.      Marshall v. Lonberger, 459 U.S. 422, 431 (1983).

      Because Appellant's previous convictions have never been ruled

constitutionally invalid, the district court had the discretion to

allow or disallow his challenge to these prior convictions at

sentencing.7       The district court allowed Howard to challenge these


7
   United States v. Canales, 960 F.2d 1311, 1315 (5th Cir. 1992);
U.S.S.G. § 4A1.2, comment. (n.6) (Nov. 1, 1992); see also United
States v. Hoffman, 982 F.2d 187, 191 (6th Cir. 1992); United States
v. Davenport, 884 F.2d 121 (4th Cir. 1989).

                                         7
prior convictions.      We conclude after a careful review of the

record that the court did not err in determining that Howard had

not met his burden of proof.

     Under Boykin, the only federal requirement is that a plea be

entered knowingly and voluntarily.           Boykin, 395 U.S. at 242.

Boykin does not mandate any specific rule of criminal proceeding.

McChesney v. Henderson, 482 F.2d 1101, 1106 (5th Cir. 1973), cert.

denied, 414 U.S. 1146 (1974).        The state court decisions cited by

Howard are not controlling, and he cites no federal authority for

the same proposition.    Nothing in the record indicates that Howard

was not fully aware of the rights that he was waiving.          The record

states that Howard was advised of his "constitutional rights." The

omission on the record of a specific statement that he was advised

of his right to a jury trial is insufficient to carry Howard's

burden.

     Howard also objects to the use of a manslaughter conviction in

computing that he is a career offender because the conviction is

currently on appeal in the state appellate court.             The district

court   properly   rejected   this    argument   based   on   guideline   §

4A1.2(1).

     III.   Motion to Suppress.       Howard contests the denial of his

motion to suppress the contents seized from his vehicle and the

statements he made to BATF agents.        BATF seized six grams of crack

cocaine upon searching Howard's Lincoln pursuant to a search

warrant.    Howard made incriminating statements during his initial

contact with Special Agent Riehl, later over the phone to BATF, and


                                      8
again when he picked up his vehicle from BATF.          Howard opposes the

ruling on a number of grounds.

      First, Howard argues that the initial statements made to Riehl

during the search of 618 N. Rocheblave were made while in police

custody and that he was never informed of his Miranda8 rights.

Although Howard was told several times that he was not under

arrest, he contends that during the search of the residence, he was

detained    against   his   will.    Therefore,    he     argues   that   the

statements made at that time were illegally obtained and should

have been suppressed.       He also argues that he was arrested without

probable cause.

      The    defendant's     Fifth   Amendment    right     against   self-

incrimination does not attach until custodial interrogation has

begun.      A person in custody must, prior to interrogation, be

clearly informed of his right to remain silent and his right to

counsel during questioning.          Miranda, 384 U.S. at 437.            Law

enforcement officials, however, are not required to administer the

Miranda warning to everyone they question.         Oregon v. Mathiason,

429 U.S. 492, 495 (1977). More than an intimidating environment is

required.    Some significant restraint of freedom of movement must

have occurred.    United States v. Jimenez, 602 F.2d 139 (7th Cir.

1979).   The police must curtail the suspect's freedom "to a degree

associated with formal arrest." Berkemer v. McCarty, 468 U.S. 420,

440 (1984) (citation omitted); United States v. Collins, 972 F.2d
1385, 1404 (5th Cir. 1992), cert. denied, 61 U.S.L.W. 3682 (1993).

8
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                     9
     The trial court held that Howard was not in custody at the

time any of the self incriminating statements were made. The court

based its ruling on Special Agent Riehl's version of the events.9

Howard admitted that he was specifically told that he was not under

arrest on April 10th.   Although he was told to stay put while the

search was taking place, the trial court held that this was not a

condition associated with formal arrest.    See Jimenez, 602 F.2d at

144; Berkemer, 468 U.S. at 440. The court correctly concluded that

Howard was not entitled to Miranda warnings before Riehl questioned

him during the search on April 10th.    We hold that the statements

made during the search of 618 N. Rocheblave were properly admitted

into evidence.

     Howard also argues that the statements made to Special Agent

Riehl at the time he picked up his car from BATF violated his Fifth

and Sixth Amendment rights.   This argument is without merit.    No

judicial proceeding had been initiated against Howard, therefore,

he had no right to counsel under the Sixth Amendment.    Michigan v.

Jackson, 475 U.S. 625 (1986); Brewer v. Williams, 430 U.S. 387, 398

(1977). As to the violation of his Fifth amendment rights, nothing

in the record indicates that Howard's statements were anything

other than completely voluntary.     See Miranda, 384 U.S. at 444.

     Next, Howard contends that the search of the Lincoln was

illegal because the search warrant was illegal and no probable

cause existed to search the car at the time it was seized.    Howard

9
  The judge discredited the testimony of Howard's witnesses as no
one seemed to be able to get the story straight. Howard does not
challenge this finding by the court.

                                10
complains that the search warrant was defective because it depended

upon an informant whose reliability was unproven.    Although BATF

verified some of the information provided by the caller, Howard

contends these efforts still fell short of establishing probable

cause.10   He contends that the warrant contained merely conclusory

language regarding the reliability of the confidential informant,

and that evidence at the suppression hearing indicated that the

informant was in fact not a proven reliable confidential informant.

He contends that because there was no independent verifiable fact

that the informant was reliable, the warrant was invalid.

     The trial court rejected Howard's argument questioning the

prior value of the confidential informant. The court held that the

warrant was supported by probable cause, but that even if it was

not, the evidence should not be excluded because it was obtained by

officers who acted in a good faith reliance on the technical

sufficiency of the search warrant.11   We agree.

     Warrantless searches of vehicles are permitted when probable

cause exists to believe that the vehicle contains contraband.

Colorado v. Bannister, 449 U.S. 1 (1980).    The police may search

the car without a warrant on the spot where it is stopped or after


10
   A similar affidavit was challenged by Howard's brother, Wilson
Martin, and was upheld on appeal by this Court in an unpublished
opinion. Howard contends that his connection with the information
in the affidavit is more attenuated than his brother, therefore our
previous opinion should not control.
11
   United States v. Leon, 468 U.S. 897, 922 (1984); United States
v. Craig, 861 F.2d 818, 820 ( 5th Cir. 1988); United States v.
Royal, 972 F.2d 643, 646 (5th Cir. 1992), cert. denied, 113 S. Ct.
1258 (1993).

                                 11
immobilizing it.       Chambers v. Maroney, 399 U.S. 42, 51 (1970).

Alternatively, the more cautious approach is to immobilize the

vehicle until a search warrant may be obtained.             Id.

       In   this   case,   the   officers   obtained   a   warrant   prior   to

conducting their search.         Evidence obtained by officers who act in

a good faith reliance on the technical sufficiency of a search

warrant will not be excluded.        United States v. Leon, 468 U.S. 897,

922 (1984).    Courts in this circuit "should not reach the merits of

the probable cause issue if the decision on the admissibility of

the evidence under the good-faith exception of Leon will resolve

the matter."       U.S. v. Craig, 861 F.2d 818, 820 (5th Cir. 1988).

The only exception to this general rule is when the case involves

a novel issue of law, the resolution of which is "necessary to

guide future action by law enforcement officers and magistrates."

Id. at 820-21.      This case involves no novel issues.

       In general, a magistrate's issuance of a warrant establishes

that the law enforcement officer has acted in good faith in

conducting the search except in four instances.            Leon, 468 U.S. at

922.    First, an officer does not act reasonably in relying on a

warrant when the magistrate was mislead by information in the

affidavit that the affiant knew was false or would have known was

false except for his reckless disregard of the truth.             Id. at 923.

The exception also does not apply where the issuing magistrate

wholly abandoned his judicial role in issuing the warrant.              Next,

a warrant based on an affidavit "so lacking in indicia of probable

cause as to render official belief in its existence entirely


                                      12
unreasonable"   is   also   unreliable.    Id.   (citations   omitted).

Finally, a warrant may be so facially deficient that the executing

officers cannot reasonably presume it to be valid.      Id.

       Howard spoke with Riehl of his own free will.    He voluntarily

gave his car keys to Riehl who then discovered that Howard was

lying about his ownership of the Lincoln.         In addition to the

information from the anonymous tip and the confidential informant,

Howard's lies clearly established probable cause to search the

Lincoln at the scene.    All of the information obtained through the

caller and the confidential informant was proven truthful.        BATF

should not be faulted for using prudence and caution in obtaining

the warrant.    Probable cause clearly supported the warrant and it

was executed by officers who acted in good faith reliance on its

technical sufficiency.      Royal, 972 F.2d at 646.

      Finally, Howard argues that the 2-day delay in the seizure of

his Lincoln and its search violated his Fourth Amendment rights.

He contends that, under United States v. Johns, 469 U.S. 478, 487

(1985), the delay in the completion of the vehicle search was

unreasonable because it adversely affected his possessory interest.

He asserts that such delays have only been excused where there was

insufficient manpower to effect a search and/or the appellant was

in custody,12 or the search was of the car's exterior absent a

privacy interest,13 or the delay was brief and was due to manpower


12
   People v. White, 242 N.W.2d 579 (Mich. App. 1976); People v.
Gordon, 221 N.W.2d 600 (Mich. App. 1974).
13
     State v. Wong, 486 A.2d 262 (N.H. 1984).

                                   13
restrictions.14 Therefore, he concludes that the delay in this case

was unreasonable and that all evidence seized and statements made

should have been suppressed.

      The trial court concluded that the two day delay was not

unreasonable under Johns.    The court correctly held that Special

Agent Riehl had probable cause to search the vehicle at the scene

and that he should not be penalized for exercising caution and

obtaining a search warrant.15

      United States v. Johns involved a situation in which a vehicle

was seized, and a warrantless search was conducted 3 days later.

The Supreme Court held that the seizure was supported by probable

cause and that the delayed search was not unreasonable.         The

Supreme Court also stated in dicta that it might be possible for

one to establish that a delay in the completion of a vehicle search

is unreasonable if it interferes with a privacy or possessory

interest of the owner in violation of the Fourth Amendment. Johns,
469 U.S. at 487.    We have already concluded that probable cause

existed to search Howard's vehicle at the time it was seized.   And

although Howard sought the return of his vehicle, thus asserting a

possessory interest, we conclude that the 2-day delay in the search

conducted pursuant to valid search warrant was not unreasonable.

Cf. United States v. Place, 462 U.S. 696, 709 (1983).

      For the foregoing reasons, the judgment of the district court

14
     United States v. Chavis, 880 F.2d 788 (4th Cir. 1989).
15
   Chambers v. Maroney, 399 U.S. 42, 51 (1970). The cases cited
by Howard are distinguishable because all of the delayed searches
took place without the benefit of a warrant.

                                 14
is

AFFIRMED.




            15